J-S44022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                 :     IN THE SUPERIOR COURT OF
                                              :          PENNSYLVANIA
                                              :
               v.                             :
                                              :
                                              :
 JOHNNIE J. MICKELL, JR.                      :
                                              :
                    Appellant                 :     No. 772 MDA 2020

                Appeal from the Order Entered May 6, 2020
    In the Court of Common Pleas of Adams County Criminal Division at
                     No(s): CP-01-MD-0000415-2020


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                            FILED OCTOBER 20, 2020

      Appellant Johnnie J. Mickell, Jr. appeals pro se from the order dismissing

as moot his motion to dismiss a contempt petition. For the reasons that follow,

we quash.

      Briefly, on April 15, 2020, the Adams County Clerk of Courts filed a

contempt petition against Appellant for his alleged failure to pay fines, costs,

and restitution for his criminal conviction.          The trial court scheduled a

contempt hearing for May 5, 2020. On April 24, 2020, the Adams County

Court of Common Pleas issued a supervisory order that cancelled all scheduled

contempt     hearings   and   vacated   all       pending   contempt   petitions   for

nonpayment in light of the COVID-19 pandemic.

      On May 5, 2020, Appellant filed a motion to dismiss the contempt

petition.   The trial court issued an order dismissing Appellant’s motion as

moot. The trial court also noted that Appellant’s outstanding balance for the
J-S44022-20



court fees had been reduced to zero, that his new payment plan would

commence on June 5, 2020, and that Appellant could request a hearing

regarding his ability to pay pursuant to Pa.R.Crim.P. 706.

      Appellant filed a timely pro se notice of appeal and a court-ordered

Pa.R.A.P. 1925(b) statement based on the trial court’s May 5, 2020 order.

The trial court issued a Rule 1925(a) opinion reiterating that the contempt

petition against Appellant had been vacated, the contempt hearing had been

cancelled, and that, therefore, there was no appealable order. Trial Ct. Op.,

7/8/20, at 2. On September 22, 2020, Appellant filed a pro se application for

relief requesting that this Court impose sanctions against the trial court.

      It is well settled that an appeal lies only from a final order unless

otherwise permitted by rule or statute.        McCutcheon v. Philadelphia

Electric Co., 788 A.2d 345 (Pa. 2002); see also Pa.R.A.P. 341. “An order of

contempt is final and appealable when the order contains a present finding of

contempt and imposes sanctions.” In re K.K., 957 A.2d 298, 303 (Pa. Super.

2008) (citations omitted).

      Here, the trial court vacated the contempt petition against Appellant and

cancelled the contempt hearing.     Accordingly, there is no final order from

which Appellant can appeal. See Pa.R.A.P. 341; see also K.K., 957 A.2d at

303. Accordingly, we quash.

      Appeal quashed. Application for relief dismissed as moot.




                                     -2-
J-S44022-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2020




                          -3-